         Case 1:18-mc-00167-ABJ Document 21 Filed 01/07/19 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                              :
                                                      :
       v.                                             :
                                                      :
PAUL J. MANAFORT, JR.,                                :
                                                      :
       Defendant                                      :
                                                      :
                                                      :
IN RE:                                                :       Case No. 1:18-mc-00167
 PETITIONS FOR RELIEF CONCERNING                      :
 CONSENT ORDER OF FORFEITURE                          :       Judge Amy B. Jackson
                                                      :
                                                      :
WOODLAWN, LLC,                                        :
                                                      :
       Petitioner                                     :
                                                      :


                  SECOND AMENDED PETITION (CORRECTED)
             OF WOODLAWN, LLC UNDER 21 U.S.C. §§ 853(n)(6)(A) and (B)

       Petitioner Woodlawn, LLC, a Nevada limited liability company (“Woodlawn”), through

its present managing member, Keith Berglund (“Berglund”), in further response to this Court’s

Consent Order of Forfeiture filed on October 10, 2018 (Doc. 3) (the “Consent Order”) by which

various items of property were sought to be forfeited, files this corrected Second Amended Petition

(the “Second Petition”). 1 Petitioner hereby submits the following facts under oath in support of

its right, title and interest in and to a first priority security lien (the “Lien”) in and to property




1
 On January 4, 2019 (last Friday), Petitioner’s new counsel filed Doc. 20, which omitted to assert
a claim under § 853(n)(6)(A). Today’s filing corrects that error. Counsel labored under the
misunderstanding that the Baxter Street residence was forfeited as tainted property when he filed
Doc. 20. In fact, the property was forfeited as “substitute property” and thereby supports a claim
for relief under § 853(n)(6)(A). The Court should disregard the earlier filing (Doc. 20).
                                                  1
         Case 1:18-mc-00167-ABJ Document 21 Filed 01/07/19 Page 2 of 10



known as 123 Baxter Street, #5D, New York, New York 10016 (the “Property”) which secures a

loan from Woodlawn to the Manaforts (as hereinafter defined) in the principal amount of

$1,025,000.00 (the “Obligation”) as referenced by a Secured Promissory Note dated August 7,

2017 (the “Note”) executed in favor of Woodlawn by Jesand, LLC (“Jesand”), a Delaware limited

liability company, through its sole and managing member, Kathleen B. Manafort (“KMB”). The

Obligation was further secured by a Guaranty of Payment dated August 8, 2017 (the “Guaranty”)

executed by Paul J. Manafort, Jr. (“PJM”). 2 True and correct copies of the Note and Guaranty are

attached to the Initial Petition (Doc. 15 filed 11/30/18) and incorporated herein by reference as

Exhibits 1 and 2, respectively.

I.     Background Information and Petitioner’s Title and Interest in the Property

       1.      Woodlawn was established in 2017 as an investment/lending vehicle.

       2.      This loan was one of the first to be considered by Woodlawn. Specifically,

Woodlawn became aware that the Manaforts needed a loan to help with professional expenses (the

“Loan”). The Loan was to be secured by a first priority secured lien on the Property.

       3.      The terms of the Loan were negotiated by and between Berglund, counsel for

Woodlawn, and Bruce Baldinger (“Baldinger”), counsel for the Manaforts.

       4.      The Loan was evidenced by the Note which set forth the Obligation: an initial

maturity date of December 31, 2017; a per annum interest rate of 7.25%; and collateral consisting

of the Lien and Guaranty.

       5.      The Manaforts, as requested, provided Woodlawn with standard documentation

consistent with a loan secured by real estate. The loan documents included, without limitation: (a)




2
  PJM, KBM and their daughter, Andrea Manafort (“AM”), shall hereafter be collectively referred
to as the “Manaforts.”
                                                2
         Case 1:18-mc-00167-ABJ Document 21 Filed 01/07/19 Page 3 of 10



a good standing certificate for Jesand (“the Certificate”); (b) borrower’s counsel opinion from

Baldinger (the “Opinion”); (c) consent of Jesand (“the Jesand Consent”); (d) affidavit of title from

Jesand (“the Jesand Affidavit”); and (e) affidavit from AM (“the AM Affidavit”). True and correct

copies of these documents are attached to the Initial Petition and incorporated herein by reference

as Exhibits 3, 4, 5, 6 and 7, respectively.

       6.      The primary collateral for the Note was the Lien on the project which is

memorialized by a Mortgage dated August 7, 2017, executed by Jesand and AM together with a

condominium rider pertaining to the Property (the “Mortgage”). A true and correct copy of the

Mortgage is attached to the Initial Petition and incorporated herein by reference as Exhibit 8.

       7.      To further secure the Mortgage, Woodlawn requested and was provided title

insurance from First Nationwide Title Agency, LLC (“Nationwide”) on or about August 10, 2017

(the “Title Policy”). A true and correct copy of the Title Policy is attached to the Initial Petition

and incorporated herein by reference as Exhibit 9.

       8.      Nationwide also agreed to act as the escrow agent for the Loan closing pursuant to

a letter dated August 10, 2017 (the “Escrow Agent Letter”). A true and correct copy of the Escrow

Agent Letter is attached to the Initial Petition and incorporated herein by reference as Exhibit 10.

       9.      In its capacity as escrow agent, Nationwide provided Woodlawn with evidence that

the Mortgage was duly recorded in accordance with the terms of the Loan, including a letter dated

September 19, 2017 (the “Recording Letter”). A true and correct copy of the Recording Letter is

attached to the Initial Petition and incorporated herein by reference as Exhibit 11.

       10.     The Loan was disbursed by Woodlawn to the Manaforts in two segments: the first

wire transfer took place on August 10, 2017 in the amount of $512,500.00 from the attorney client

trust account of Berglund to Nationwide; and the second wire transfer took place on August 21,



                                                 3
         Case 1:18-mc-00167-ABJ Document 21 Filed 01/07/19 Page 4 of 10



2017 in the amount of $506,841.00 (net of first month interest due under the Note and attorney

fees due in respect of the closing) from the attorney client trust account of Berglund to the attorney

trust account of Baldinger (the Manaforts’ attorney).

       11.     Thereafter, payments by the Manaforts to Woodlawn on the Note were made on a

sporadic basis. The monthly interest due under the Note was $6,192.70. Payments under the Note

were made by KM or the Manaforts’ business manager.

       12.     At some point after the Loan was made, PJM was charged in a criminal complaint

that resulted in the Consent Order of Forfeiture. The Manaforts, through Baldinger, formally

requested an extension of the Note via letter dated February 12, 2018 (the “Extension Request”).

The forbearance negotiations took place by and between Baldinger and Berglund. A true and

correct copy of the Extension Request is attached to the Initial Petition and incorporated herein by

reference as Exhibit 12.

       13.     Woodlawn agreed to forbear from declaring the Note in default post initial maturity

date and was negotiating the terms of a forbearance agreement. Unfortunately, the Manaforts

further defaulted under the terms of the forbearance agreement and, via a default letter dated June

19, 2018 (the “Default Letter”), the Manaforts were given until June 29, 2018 to pay the Obligation

in full. The amount due under the Note as of June 19, 2018 was $1,043,337.39 (the “Default

Obligation”). A true and correct copy of the Default Letter is attached to the Initial Petition and

incorporated herein by reference as Exhibit 13.

       14.     Baldinger, on behalf of the Manaforts, requested a further short term extension of

the Loan from Woodlawn through Berglund after receiving the Default Letter. Specifically,

Baldinger indicated that the Property was going to be either sold or refinanced, as there was

significant equity in the Property.



                                                  4
         Case 1:18-mc-00167-ABJ Document 21 Filed 01/07/19 Page 5 of 10



       15.     During the course of the forbearance negotiations, the Consent Order of Forfeiture

was entered by the Court. The amount due Woodlawn under the Note exceeds the Default

Obligation, with interest and attorney’s fees continuing to accrue pursuant to the terms of the Note

and related Loan documents.

II.    Petitioner’s Claim Under 21 U.S.C. § 853(n)(6)(A)

       16.     Woodlawn, LLC has a vested or superior interest in the Baxter Street property

under § 853(n)(6)(A). Woodlawn’s interest “was vested in the petitioner rather than the defendant

or was superior to any right, title, or interest of the defendant” (Mr. Manafort) prior to the time

when the Baxter Street property became subject to forfeiture as a substitute asset.

       17.     According to the government’s Motion for Consent Order of Forfeiture (Doc. 2,

p.3), the Baxter Street residence is only subject to forfeiture as a substitute asset. Likewise, the

Consent Order of Forfeiture (Doc. 3, p.3), lists the Baxter Street residence as “substitute property”

under § 853(p). Unlike “tainted” property, the relation-back doctrine, codified in § 853(c), does

not apply to substitute assets. Luis v. United States, 136 S. Ct. 1083, 1091-92 (2016) (§ 853 is

limited to “tainted” property with the sole, limited exception of § 853(p)); Honeycutt v. United

States, 137 S. Ct. 1626 (2017) (same); United States v. Chamberlain, 868 F.3d 290 (4th Cir. 2017)

(en banc). Although the courts are still divided on when the government’s interest in substitute

property vests, there is broad agreement that the earliest time when the government’s interest may

vest in substitute property is when an indictment or information alleging forfeiture is returned.

E.g., United States v. Erpenbeck, 682 F.3d 472, 477-78 (6th Cir. 2012) (Sutton, J.) (“The relation-

back clause [of § 853(c)] extends only to tainted property—‘property described in subsection (a).”

Court holds that government does not have a “ripened interest” in substitute property until “(1)

after the defendant’s conviction and (2) the court determines the [tainted] property is out of the



                                                 5
         Case 1:18-mc-00167-ABJ Document 21 Filed 01/07/19 Page 6 of 10



government’s reach for a reason enumerated in [§ 853(p)(1)]”); United States v. Jarvis, 499 F.3d

1196, 1204-05 (10th Cir. 2007) (same); United States v. Espada, 128 F. Supp. 3d 555, 561-65

(E.D.N.Y. 2015) (same, collecting cases). Accordingly, Woodlawn’s secured interest in the Baxter

Street residence was not only superior to any right of the defendant at the time of the Note

agreement but also superior to any later vesting forfeiture interest of the government in the same

property. See United States v. Watts, 786 F.3d 152, 166 (2d Cir. 2015) (“a third party may prevail

under § 853(n)(6)(A) only by establishing that he had a legal interest in the forfeited property

before the government’s interest vested.”).

III.    Petitioner’s Claim Under 21 U.S.C. § 853(n)(6)(B)

        18.     Petitioner also qualifies for relief as a bona fide purchaser for value within the

meaning of § 853(n)(6)(B). (The Court need not reach this claim if it recognizes Woodlawn’s

claim under § 853(n)(6)(A).) Petitioner was “reasonably without cause” to believe that the Baxter

Street residence was subject to forfeiture at the time it entered into the Note on August 7, 2017 and

thereafter. At no relevant time had the Baxter Street property been seized; nor had Mr. Manafort

been charged with any offense. How was Petitioner supposed to know that the government would,

much later, forfeit that untainted property as a substitute asset? See United States v. Kramer, 2006

U.S. Dist. LEXIS 89034, at *26-29 (E.D.N.Y. Dec. 8, 2006) (application of relation back doctrine

to substitute property “would burden those whom the law presumes to be innocent by casting a

cloud upon their title to property, which in the case of substitute assets, is not alleged to be involved

in any way, shape, or form with the crimes alleged.”).

        The Note (Exh. 1 to the Petition), in ¶5, states that the Note “shall be governed and enforced

in accordance with the laws of the State of New York…” Many cases hold that whether a person

is a bona fide purchaser is determined by state law. Pacheco v. Serendensky, 393 F.3d 348, 353



                                                   6
         Case 1:18-mc-00167-ABJ Document 21 Filed 01/07/19 Page 7 of 10



(2d Cir. 2004); United States v. Harris, 246 F.3d 566, 571 (6th Cir. 2001); United States v. Suarez,

716 Fed. Appx. 937, 938 (11th Cir. Mar. 30, 2018). Under New York state law, Petitioner is a bona

fide purchaser for value. See United States v. Dreier, 2013 U.S. Dist. LEXIS 92863, at *20-21

(S.D.N.Y. July 2, 2013).

       “The whole purpose of 21 U.S.C. § 853(n)(6)(B) is to protect innocent purchasers who

acquire property without notice of the government’s superior interest—acquired through the

operation of the relation-back doctrine—in the forfeited property.” United States v. Huntington

Nat’l Bank, 682 F.3d 429, 436 (6th Cir. 2012). Thus, assuming that the Court somehow concludes

that Woodlawn does not prevail under § 853(n)(6)(A), Woodlawn’s interest is still protected from

forfeiture as a BFP for value. The statutory language imposes no duty on the purchaser to

investigate. “[A]fter all, the principal function of the bona-fide-purchaser doctrine is to protect

buyers that did not investigate, and reading § 853(n)(6)(B) to require investigation as a condition

of being an innocent purchaser would all but vitiate the statute’s goal of protecting persons who

meet state-law definitions of bona fide purchasers for value.” United States v. Frykholm, 362 F.3d

413, 416 (7th Cir. 2004). Accord United States v. Lavin, 942 F.2d 177, 186 (3d Cir. 1991); United

States v. Petters, 2013 U.S. Dist. LEXIS 10396, at *21 (D. Minn. 2013).

       “The bona fide purchaser defense turns on knowledge that specified property is subject to

forfeiture; generalized knowledge of fraud is not enough.” Petters, supra, at *18. Accord United

States v. Reckmeyer, 836 F.2d 200, 2004-05 (4th Cir. 1987); United States v. 392 Lexington

Parkway S., 386 F. Supp. 2d 1062, 1065 (D. Minn. 2005) (bank qualified as innocent owner despite

fact that the defendant executed mortgage on property after being indicted for drug trafficking;

home had been searched by police for illegal narcotics, and drugs had been found there).




                                                 7
Case 1:18-mc-00167-ABJ Document 21 Filed 01/07/19 Page 8 of 10
        Case 1:18-mc-00167-ABJ Document 21 Filed 01/07/19 Page 9 of 10



Dated January 7, 2019                     Respectfully submitted,


                                                 /s/ David B. Smith
                                          David B. Smith
                                          D.C. Bar No. 403068
                                          David B. Smith, PLLC
                                          108 North Alfred Street, 1st Floor
                                          Alexandria, Virginia 22314
                                          (703) 548-8911
                                          Facsimile (703) 548-8935
                                          dbs@davidbsmithpllc.com
                                          Counsel for Woodlawn, LLC




                                      9
        Case 1:18-mc-00167-ABJ Document 21 Filed 01/07/19 Page 10 of 10



                                     Certificate of Service

       I hereby certify that on the 7th day of January, 2019, I electronically filed the foregoing

corrected petition with the Clerk of Court using the CM/ECF system, which will send a notification

of such filing (NEF) to the following CM/ECF user(s):

                      Andrew Weissmann
                      U.S. Department of Justice
                      Special Counsel’s Office
                      950 Pennsylvania Avenue, N.W.
                      Washington, D.C. 20530
                      aaw@usdoj.gov

                      Daniel H. Claman
                      U.S. Department of Justice, Criminal Division
                      Money Laundering and Asset Recovery Section
                      1400 New York Avenue, N.W.
                      Suite 10200
                      Washington, D.C. 20530
                      daniel.claman@usdoj.gov

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                           /s/ David B. Smith
                                                    David B. Smith
                                                    D.C. Bar No. 403068
                                                    David B. Smith, PLLC
                                                    108 North Alfred Street, 1st Floor
                                                    Alexandria, Virginia 22314
                                                    (703) 548-8911
                                                    Facsimile (703) 548-8935
                                                    dbs@davidbsmithpllc.com
                                                    Counsel for Woodlawn, LLC




                                               10
